Citation Nr: 1031378	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-29 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether the rating reduction from 20 to 10 percent effective 
August 1, 2005 for a right knee disability was proper.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the RO in Detroit, 
Michigan, which reduced the Veteran's 20 percent rating for a 
right knee disability to 10 percent. 

The Board notes that the Veteran submitted a statement in July 
2005 which was construed by the RO as a claim for an increased 
rating for the Veteran's right knee disability.  Accordingly, the 
RO issued a November 2005 rating decision which, in pertinent 
part, continued the 10 percent rating for the Veteran's right 
knee disability.  In an April 2006 notice of disagreement (NOD), 
the Veteran, through his representative, stated that he disagreed 
with the May 2005 rating decision which reduced his rating and 
sought appellate review.  He did not mention the November 2005 
rating decision in this NOD and has not submitted a NOD with 
respect to this rating decision.  Thus, the claim for an 
increased rating, which is an issue distinct from whether the 
August 2005 rating reduction was proper, is not before the Board.  
See 38 C.F.R. § 20.200, 20.302 (2009).  

In a July 2010 informal hearing presentation, the 
Veteran's representative argued that VA examination 
results from 2005 warranted a rating in excess of 20 
percent.  The Board construes this statement as a new 
claim for an increased rating.  As this claim has not yet 
been adjudicated by the agency of original jurisdiction 
(AOJ), the Board does not have jurisdiction of it and it 
is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.






REMAND

The Veteran contends that the reduction from a 20 percent 
evaluation to a 10 percent evaluation in the October 2005 rating 
decision was improper and that his benefits should therefore be 
restored.  The Board finds that further development is warranted 
to ensure a complete record before this issue can be properly 
adjudicated.

Under 38 C.F.R. § 3.344(c) (2009), where a rating or ratings have 
not been in effect at the same level for five years or more, the 
provisions of paragraphs (a) and (b) of section 3.44 do not apply 
and reexaminations disclosing improvement in the disability at 
issue will warrant a reduction in rating.  The provisions in 
paragraphs (a) and (b) of 38 C.F.R. § 3.344 essentially require 
that a rating will not be reduced without a review of all of the 
relevant evidence of record to determine whether the results 
shown in a particular examination indicates that "sustained" 
improvement has been demonstrated which is reasonably certain to 
be maintained under the ordinary conditions of life.  See id.  In 
such a case, the relevant evidence of record includes evidence 
post-dating the reduction in rating.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).  Here, the Veteran's 
20 percent evaluation had only been in effect as of August 28, 
2002 and thus the rating of the Veteran's right knee disability 
had not continued at the same level for a period of 5 or more 
years when it was reduced effective August 1, 2005.  Accordingly, 
the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply and a 
single examination showing improvement is sufficient to warrant a 
reduction in rating.  Moreover, the case of Dofflemyer, which 
involved a rating that had been in effect for about 20 years, is 
distinguishable from cases in which a disability rating has not 
continued for 5 years or longer and in which therefore the 
provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  See 
Dofflemyer, 2 Vet. App. at 281.  Thus, evidence post-dating the 
effective date of the rating reduction need not be considered in 
the instant case. 

Nevertheless, the Board notes that the Veteran submitted an 
excerpt from a Social Security Administration (SSA) determination 
which in part addressed the Veteran's right knee disability.  
This determination refers to a VA treatment record authored by a 
Dr. M which is not in the claims file and which reflects that the 
Veteran's range of motion of the knees was limited and that the 
Veteran could not squat, tip toe, or heel walk.  While the date 
of this VA treatment record is not provided, its place in the 
chronological order presented in the SSA determination indicates 
that it is dated in 2004.  Where VA has notice that the Veteran 
is receiving Social Security disability benefits and that records 
from the SSA may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, and 
the supporting medical documents on which the decision was based.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.152(c)(2); Hayes v. Brown, 
9 Vet. App. 67 (1996).  The Board finds that the Veteran's SSA 
records may be relevant in the present case, as the excerpt from 
the SSA determination suggests that there are records not 
currently in the claims file pertaining to treatment of the 
Veteran's right knee dated around the time of the October 2004 VA 
examination on which the rating reduction was based.  These 
records will ensure that the reduction in the Veteran's rating 
was proper based on all the evidence available at that time.  
Accordingly, the agency of original jurisdiction (AOJ) should 
obtain the Veteran's SSA determination and all supporting 
documentation.  

The AOJ should also take this opportunity to obtain the Veteran's 
VA treatment records pertaining to his right knee disability from 
2003 to 2005.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran's SSA 
records pertaining to his right knee 
disability, including any decisions made and 
medical records associated with that claim.  
All efforts to obtain these records should be 
fully documented and associated with the 
claims file.  If the AOJ is unable to obtain 
these records, it must notify the Veteran of 
this fact and a copy of such notification 
must be associated with the claims file. 

2.  The AOJ should obtain the Veteran's VA 
treatment records from 2003 to 2005.  All 
efforts to obtain these records should be 
fully documented and associated with the 
claims file.  If the AOJ is unable to obtain 
these records, the Veteran must be notified 
of this fact and a copy of such notification 
associated with the claims file. 

3.  After the above development is completed, 
and any other development that may be 
warranted, the AOJ should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


